Title: From George Washington to Peter Hog, 10 January 1756
From: Washington, George
To: Hog, Peter

 

To Captain Peter Hogg.Sir,
[Winchester, 10 January 1756]

Since writing you by Major Lewis, I have received yours; enclosing Returns of the eighth and fifteenth of December. In your letter, you speak of Johnstons claim to a discharge, as mentioned in a former letter—that letter I never received—and know of no pretence he can have, unless disobedience of Orders and other villanous practises, are sufficient grounds to claim a discharge. As he deserted before the present act of Assembly took place, I do not imagine that any very rigorous measures can be justified; therefore, in this case I would recommend moderation. For want of being acquainted with the particulars of Sergeant McCully’s charge, it appears to me to be a very exorbitant one: therefore I can not give orders for payment, further than the Stoppages you mention. Sergeant Wilper received twenty shillings from me to defray his Expences; if you find that insufficient, make a further allowance of what is reasonable.
I can not conceive what charge Mr Fleming can have; since he is allowed eight-pence per day, and no more, for the maintenance of his Recruits, until they are received: which was not before they arrived at your Garrison. Three of his men were discharged here; vizt Francis Harlowin, William Cross, and William Passwater: being judged unfit for Service. Captain Bell has orders to settle Ensign Flemings Recruiting Accompt; allowing two pistoles for each man received; and eight-pence per day for their subsistance; from the time of attestation, to the day of delivery, and no more—He will be allowed his arrears of pay for the months of September and October: and then the balance, if any, must be paid to Captain Bell; who is to account with me.
You must be very circumspect in employing Mr Fleming as a Surgeon; and to see that he has no more opportunities than what are absolutely necessary, to enhance a Bill; as these accompts will meet with strict scrutiny from the Committee. It is customary for all Soldiers while they are sick in the Hospital, to have stoppages from their pay, for expence of Nurses, &c.
I find it next to an impossibility to strengthen your Garrison

with a Subaltern and twenty men, as I was in hopes of doing sometime ago: so slowly do we proceed in the Recruiting Service: but if the Service you are ordered upon, does not continue long; and you can find time to recruit twenty or twenty-five men; I will see that another Subaltern shall be added to your Company.
Lieutenant McNeil has an appointment in the Light Horse—In his room, you will receive Lieutenant Frazier; who must arrive there, before the other quits.
You are to return me a pay-roll for September; as you received that months pay from me: but for the subsequent months, you are to account with the pay-master; transmitting regular Rolls and Receipts, signed by yourself and Officers; as mentioned in my last.
You are to account with Mr Walker (Commissary) for the twenty pounds received of me; and the two hundred pounds by Lieutenant McNeil; as he is charged with those sums.
I expect the Governor, as he is providing many necessaries for Major Lewis’s Expedition, will furnish you with Kettles. If he should not, you must endeavour to supply yourself among the Settlers; for the expence of sending them from this, is of greater value than the Kettles themselves. And indeed I can not see why your men, while they are in Garrison, may not use one Kettle as well now, as they did before; were there a certain place appointed for Cooking. I am &c.

G:W.
Winchester, January 10th 1756.    

